DETAILED ACTION
Claims 1-10 are allowed over the prior art of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Fei-Hung Yang on 03/01/2021.
 In the claims:
Claims 1-5 have been amended as following:

1. (Currently amended) A fast index creation system for a cloud big data database, electrically and communicatively coupled to a cloud non-relational database and a user service system, for inquiring and creating an index, comprising: 
one or more hardware processors;
an application exchange module executed by the one or more hardware processors 
a data exchange module executed by the one or more hardware processors 
a first processing module executed by the one or more hardware processors module module module  to the at least one key filed of the query to check whether 2Application No.16/248,799 Agent Docket No. 1810004USor not the at least one temporary index table has any data that is same as the at least one key field and then generating a cache index table, a create instruction, or both; wherein, if the at least one temporary index table has data that is same as the at least one key field, then the first processing module module 
a second processing module executed by the one or more hardware processors module module 
module executed by the one or more hardware processors module module module module a result index table, and the result index table has field data related to record data of the cloud non-relational database and returned to the application exchange module 
2. (Currently amended) The fast index creation system for a cloud big data database according 3Application No.16/248,799 Agent Docket No. 1810004US to claim 1, wherein the data exchange module 
3. (Currently amended) The fast index creation system for a cloud big data database according to claim 2, wherein the application exchange module module module 
4. (Currently amended) The fast index creation system for a cloud big data database according to claim 3, wherein the data exchange module  module module 
5. (Currently amended) The fast index creation system for a cloud big data database according to claim 1, wherein the at least one temporary index table further has at least one tag field, and the at least one tag field has data related to the record data of the cloud non-relational database, and when the at least one key field points at the at least one tag field, the first processing module 
6. (Previously presented) The fast index creation system for a cloud big data database according to claim 1, wherein the at least one temporary index table, the cache index table and the index table has a data structure of B-tree.  
7. (Previously presented) The fast index creation system for a cloud big data database according to claim 2, wherein the at least one temporary index table, the cache index table and the index table has a data structure of B-tree.  
8. (Previously presented) The fast index creation system for a cloud big data database according to claim 3, wherein the at least one temporary index table, the cache index table and the index table has a data structure of B-tree.  

10. (Previously presented) The fast index creation system for a cloud big data database according to claim 5, wherein the at least one temporary index table, the cache index table and the index table has a data structure of B-tree.

Reason for Allowance
The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claim 1.
The closes prior arts the Examiner has encountered during the search of the prior art are:
Maloney et al., US 7,672,928 which discloses creating a searchable index using a query process and an indexing process. The query process cooperates with the indexing process to catalogue items that are located within a specified search scope. And determining whether each term within the search query is contained within an index as created before receiving the search query. Previously indexed items are evaluated to ensure that their indexes are up-to-date.
Mathur, US 2020/0183934 disclosing a mechanism creating and utilizing a specialized index which identifies particular fields to be included in one or more types of specialized indexes that are accessed in response to particular types of wildcard queries including various combinations of leading, trailing, and intermediate wildcard 
Goldberg et al., US 2014/0108434 disclosing uploading searchable data to a network service to be indexed and stored. The data can include a plurality of data fields, each data field having one or more associated values. The network service can analyze the data fields and their respectively associated values to determine data field types for the data fields and search options to be enabled for the data fields. Based at least in part on the data field types and the search options, the network service can generate a search index configuration/schema. Based at least in part on the generated search index configuration or schema, the network service can generate a search index for the data. 
Katayama et al., US 2004/0006460 disclosing an update control section which obtains index word character strings specifying the new functions and element words related to the index word character strings from outside, matches the index word character strings with the element words, stores the obtained execution program in the execution program group storage files, and stores obtained element words in the dictionary database.  Combinations of extracted search keywords are generated and for each combination, the element words of the index word database are checked to determine whether there are index word IDs that simultaneously include all the search 
The examiners notes that it is reasonable to acknowledge that none of aforementioned prior art, other prior art that the Examiner encountered during the search of the prior art, and other evidence at hand teach or suggest the combination of limitations recited in claim 1, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/01/2021